                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff/Respondent,          Case No. 15-20283

    v.                                     Hon. George Caram Steeh

D-1 BORIS ZIGMOND,

            Defendant/Petitioner.



   ORDER GRANTING GOVERNMENT’S MOTION (DOC. 387) AND
     ADVISING PRO SE PETITIONER OF ATTORNEY-CLIENT
                   PRIVILEGE WAIVER


         Petitioner Boris Zigmond filed a motion to vacate his sentence

 under 28 U.S.C § 2255. (Doc. 383). Among other claims, Zigmond

 alleges that he received ineffective assistance from his trial counsel,

 Attorney Ronald W. Chapman, II. In response, the government filed a

 motion asking the court to find a waiver of the attorney-client privilege,

 direct Zigmond’s trial counsel to provide information and testimony

 related to the ineffective assistance claim, and extend the time to

 respond to the petition. Petitioner opposes the government’s motion.

                                     -1-
      The attorney-client privilege protects certain communications

between an attorney and client from disclosure without the client's

permission. In re Lott, 424 F.3d 446, 452 (6th Cir. 2005). The

privilege applies to “all stages of all actions, cases, and proceedings”

including habeas proceedings. Id. (quoting Fed. R. Evid. 1101(c)). But

“the attorney-client privilege cannot be used as a sword and a shield at

the same time.” United States v. Lossia, No. 04-80422, 2008 WL

192274, at *1 (E.D. Mich. Jan. 23, 2008) (Pepe, M.J.). “The privilege

may be implicitly waived by claiming ineffective assistance of counsel

or by otherwise raising issues regarding counsel's performance.” Lott,

424 F.3d at 452. For instance, a habeas petitioner who “injects into

[the] litigation an issue that requires testimony from its attorneys or

testimony concerning the reasonableness of its attorneys’ conduct”

waives the attorney-client privilege by implication. Id. (quoting

Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir.2001)). Then, the

Court will construe the implied waiver narrowly, only “to the extent

necessary to litigate a petitioners’ ineffective assistance of counsel

claims.” Id.

      Here, Zigmond alleges ineffective assistance from Attorney

                                    -2-
Chapman. Specifically, Zigmond alleges that he received ineffective

assistance of counsel “from the onset” and that trial counsel “coerced

him into accepting a bad plea deal without the benefits of Zigmond’s

cooperation, prejudicing him with a loss of appellate rights with a

sentence and forfeiture greater than promised.” The government

cannot adequately investigate and respond to Zigmond’s motion

without obtaining information from Attorney Chapman regarding his

communications with Zigmond.

      If Zigmond chooses to preserve the attorney-client privilege

between himself and Attorney Chapman, he may withdraw the

ineffective-assistance-of-counsel claim. If Zigmond fails to withdraw

the ineffective-assistance-of-counsel claim, the court will recognize that

Zigmond has waived the attorney-client privilege and work-product

privilege to the extent necessary to litigate his claim. In addition, the

court will order Attorney Chapman to provide testimony and all

documents and communications with Zigmond relating to Zigmond’s

claims.

      Therefore, IT IS HEREBY ORDERED that the government's

motion (Doc. 387) is GRANTED. Unless Petitioner WITHDRAWS the

                                    -3-
  ineffective-assistance-of-counsel claim within 30 days of the date of

  this order, the court will consider Petitioner to have WAIVED the

  attorney-client privilege to the extent necessary to litigate his claim,

  and will reset the briefing schedule.

        IT IS SO ORDERED.

Dated: July 12, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 12, 2019, by electronic and/or ordinary mail and also on
                           Boris Zigmond, #07790-104, FCI Miami,
                            P. O. Box 779800, Miami, FL 31777.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -4-
